Citation Nr: 1220728	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  00-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for low back injury with L5-S1 degenerative joint disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to April 1980.
This matter comes to the Board of Veterans' Appeals ("Board") on appeal from an October 1999 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Indianapolis, Indiana, which denied the Veteran's claim of entitlement to service connection for a low back disability.

In a February 2004 decision, the Board remanded the case to the RO for further development of the evidence and for due process development. 

In a July 2005 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back disability.  Following the Board decision, the Veteran subsequently appealed the decision to the Unites States Court of Appeals for Veterans Claims ("Court").  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the decision.  By an April 2006 Order, the Court granted the parties' Joint Motion, vacated the Board's decision, and remanded the case to the Board for compliance with the directives specified by the Court.  

In a December 2006 decision, the Board remanded the case to the RO for further development of the evidence and for due process development.

By an August 2007 rating decision, the RO granted service connection for low back injury residuals with degenerative joint disease and assigned an initial 10% rating from April 1999.  Because the appeal involves a request for a higher rating assigned following the initial grant of service connection, the Board has characterized it in light of the distinction noted by the Court in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In a February 2010 decision, the Board, in pertinent part, denied an initial rating in excess of 10 percent for low back injury residuals with degenerative joint disease.  Thereafter, the Veteran appealed the Board's decision to the Court.  By an April 2010 Order, the Court vacated that portion of the Board's February 2010 decision that denied an initial rating in excess of 10 percent for low back injury residuals with degenerative joint disease and remanded the matter to the Board for compliance with the directives specified by the Court.  

In an August 2010 decision, the Board remanded the case to the RO for further development of the evidence and for due process development.  

By a March 2012 rating decision, the RO increased the Veteran's disability evaluation to 20 percent, effective April 13, 1999.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected low back injury with L5-S1 degenerative joint disease has been manifested by symptoms no greater than forward flexion of the thoracolumbar spine limited to 80 degrees and combined range of motion of the thoracolumbar spine limited to 154 degrees, without favorable or unfavorable ankylosis of the entire thoracolumbar spine, but with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, throughout the period on appeal, the criteria for a maximum disability rating of 20 percent, and no more, for low back injury with L5-S1 degenerative joint disease have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5242, 5285, 5292, 5293, 5295 (2002 & 2003); 5235 to 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Furthermore, in light of the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice or in the duty to assist the Veteran, if shown, would be moot.

II.  Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2011).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2011).

During the pendency of this appeal, VA amended the rating schedule for evaluating disabilities of the spine under 38 C.F.R. § 4.71a.  These revisions, codified in DCs 5235 through 5243, became effective on September 26, 2003.  61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 C.F.R. § 4.71a, DC 5293 (2002).  The new criteria include a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  Where a law or regulation changes after a claim has been filed, but before the administrative appeal process has been concluded, the Board considers both the former and the current schedular criteria.  See, e.g., VAOPGCPREC 7-03, 69 Fed. Reg. 25179 (2004).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court ("Supreme Court") and the Federal Circuit.  According to General Counsel Opinion VAOPGCPREC 7-2003, Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as it provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.

However, neither of the above cases or General Counsel Opinion prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.
In this case, because the Veteran's claim was initiated prior to the new spinal code regulations, the Board will evaluate the claim under both the previous and the current criteria in the VA Schedule for Rating Disabilities in order to ascertain which version would accord her the highest disability rating.

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time; and (2) whether an increased rating is warranted under the "new" criteria for diseases or injuries of the spine at any time on or after September 26, 2003.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change.  Correspondingly, the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.

Effective prior to September 23, 2002, intervertebral disc syndrome was to be evaluated under DC 5293 based on "pronounced" symptoms, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief (60 percent); "severe" symptoms, with recurring attacks with intermittent relief (40 percent); "moderate" symptoms, with recurrent attacks (20 percent); "mild" symptoms (10 percent); or "post-operative, cured" (non-compensable).

Effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) was to be evaluated under DC 5293 based either on the total duration of incapacitating episodes over the prior 12 months, or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurological manifestations, along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 10 percent evaluation was assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation was assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

For purposes of evaluations under DC 5293, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Id. at Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately, using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note (2).

Prior to September 26, 2003, under DC 5285, for residuals of fracture of the vertebra, vertebral fractures were evaluated as 100 percent disabling when manifested by cord involvement with the veteran bedridden and requiring long leg braces; a 60 percent rating was provided when there was no cord involvement but there was abnormal mobility requiring a neck brace (jury mast); in other cases, the disability was to be rated on the basis of limitation of motion or muscle spasm with an additional 10 percent for a demonstrable deformity of a vertebral body to be added to the evaluation of the Veteran's disability.  38 C.F.R. § 4.71a, DC 5285 (2002).

The Note to DC 5285 stated that, under both ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  

Prior to September 26, 2003, ankylosis of the cervical spine was rated under DC 5287, with a 30 percent evaluation for an ankylosed cervical spine in a favorable position, and a 40 percent evaluation for an unfavorable position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 (2002).  

Prior to September 26, 2003, DC 5292 assigned a 10 percent evaluation for slight limitation of motion of the lumbar spine, a 20 percent evaluation for moderate limitation of motion of the lumbar spine and a maximum 40 percent evaluation for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2002).  

Prior to September 26, 2003, DC 5295, which pertained to lumbosacral strain, a 10 percent evaluation was assignable for lumbosacral strain with characteristic pain on motion.  A 20 percent evaluation was assignable for lumbosacral strain with muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in a standing position.  A 40 percent evaluation was assignable for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).

The September 26, 2003 regulation amendments provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (effective from September 26, 2003).
The notes for rating intervertebral disc syndrome under this regulation were amended as follows:  Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. 
§ 4.71a, DCs 5235 to 5243, Note (2) (2011); see also Plate V.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees; the normal range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Regardless of the time period or regulations examined, VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).  However, as mentioned, the Board will consider the Veteran's claim in light of both the former and current schedular rating criteria.

According to the March 2012 rating decision, the Veteran's service-connected low back injury with L5-S1 degenerative joint disease has been evaluated as 20 percent disabling under DC 5292, effective prior to September 26, 2003, for moderate limitation of motion of the lumbar spine (the Board notes that, although the rating decision code sheet indicates the applicable diagnostic code as 5242, because the effective date of the 20 percent disability rating is August 13, 1999, and DC 5242 did not exist prior to September 26, 2003, this is clearly erroneous).  Therefore, the Board must determine whether there is any basis to assign a disability rating in excess of 20 percent for any portion of the period on appeal.

In September 1999, the Veteran was afforded a VA spine examination, at which time, she reported that she had sustained a low back injury while sledding during active duty service in the 1970's.  At that time, the manifestations of her disability included mechanical low back pain without radiculopathy.  However, the VA examiner failed to provide range of motion findings for the thoracolumbar spine.

During a May 2007 VA spine examination, the Veteran reported constant low back pain with increased pain during exacerbations.  Severe degenerative joint disease was noted.  Range of motion of the thoracolumbar spine was to 80 degrees flexion, 20 degrees extension, 30 degrees lateral flexion bilaterally, and 30 degrees lateral rotation bilaterally with pain.  Although pain was noted upon repetitive testing, the examiner failed to quantify the additional limitation of motion following repeated use.

In December 2008, the Veteran was afforded a third VA spine examination.  At that time, range of motion of the thoracolumbar spine was to 90 degrees flexion, 20 degrees extension, 19 degrees left lateral flexion, 25 degrees right lateral flexion, and 5 degrees lateral rotation bilaterally.  Although there was pain noted upon repetitive testing, the examiner again failed to quantify the additional limitation of motion following repeated use.  There was no objective evidence of weakness or lack of endurance and coordination.  Sensation appeared normal and no neurological deficit was discovered.  X-rays revealed marked degenerative disc disease at L5-S1.

During a March 2009 VA spine examination, the Veteran reported that she was experiencing painful motion, stiffness and muscle spasms.  Range of motion of the thoracolumbar spine was to 80 degrees flexion, 20 degrees extension, 30 degrees lateral flexion bilaterally, and 30 degrees lateral rotation bilaterally.  The diagnosis was moderate degenerative joint disease of L5-S1, and the examiner opined that decreased mobility and pain would significantly affect the Veteran's occupational activities.

In March 2011, during a fifth VA spine examination, the Veteran reported experiencing fatigue, decreased motion, stiffness, weakness, spasms, moderate, daily pain in the low back and radiculopathy into both legs.  However, she specifically reported having experienced no incapacitating episodes during the previous 12 months.  Upon examination, the Veteran had a normal gait and spinal curvature without spasm, guarding or atrophy of the thoracolumbar spine.  Range of motion of the thoracolumbar spine was to 70 degrees flexion, 20 degrees extension, 30 degrees lateral flexion bilaterally and 30 degrees lateral rotation bilaterally without additional limitation  after repetitive motion.  The examiner noted objective findings of pain with active range of motion and following repetitive motion, however, he failed to discuss whether there was weakened movement, excess fatigability or incoordination upon repetitive motion.  

Because the March 2011 examination was deemed inadequate, in February 2012, the Veteran was afforded another VA spine examination, at which time, she complained of daily, constant low back pain which she rated 3 out of 10 with rest and 8 out of 10 with activity.  She denied a history of injections, recent therapy or surgery, and said the only medication she used for pain was Advil, taking only about 20 tablets per month.  She also noted that she had not sought treatment for her low back in more than a year, but now reported flare-ups approximately twice per week.  Range of motion of the thoracolumbar spine was to 80 degrees flexion, 30 degrees extension, lateral flexion 30 degrees bilaterally and lateral rotation 30 degrees bilaterally, all without objective evidence of painful motion.  After repetitive testing, range of motion was to 70 degrees flexion, 10 degrees extension, 30 degrees extension, lateral flexion 30 degrees bilaterally and lateral rotation 30 degrees bilaterally.  The examiner noted that the additional limitation of motion with functional loss/impairment with repetitive testing was caused by less movement than normal and excess fatigability.  There was localized mild tenderness in the low lumbar spine area of L5-S1 without evidence of paravertebral muscle spasm.  Strength testing was 5 out of 5 without atrophy, sensory examination was normal, there was no objective evidence of radicular pain or other symptoms due to radiculopathy and no neurological abnormalities.  X-rays revealed moderate to severe degenerative joint disease at L5-S1 and mild bilateral facet hypertrophy at L5-S1.  Although the claims folder contains no recent treatment reports, the examiner stated that the Veteran had intervertebral disc syndrome and that she experienced incapacitating episodes lasting at least 2 weeks but less than 4 weeks out of the previous 12 months.  He further characterized her functional loss as slight to moderate and noted no significant changes compared to prior examinations, findings that she also remained capable of gainful employment.  

III.  Conclusion

Based on a review of the evidence of record, the Board concludes that an initial rating in excess of 20 percent for low back injury with L5-S1 degenerative joint disease is not warranted.  A higher rating cannot be assigned under the current General Rating Formula for Diseases and Injuries of the Spine because there is no evidence of forward flexion of the thoracolumbar spine 30 degrees of less or favorable ankylosis of the entire thoracolumbar spine.

With regard to applying the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes that the evidence of record does not appear to support the report of the February 2012 VA examiner that the Veteran had incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the previous 12 months.  In this regard, the claims folder contains no VA treatment reports beyond January 2008, nor are there updated treatment records available in Virtual VA, which would suggest that she ever experienced a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Rather, according to the Veteran herself, at the time of the February 2012 examination, she had not sought treatment for her low back disability in more than a year.

With regard to assigning a higher rating under DC 5293, in effect prior to September 23, 2002, although intervertebral disc syndrome was to be evaluated based on "pronounced" symptoms, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, there is no evidence prior to the February 2012 VA examination that the Veteran was ever diagnosed with intervertebral disc syndrome.  Moreover, because the February 2012 examiner opined that the symptoms of her disability were mild to moderate, a rating in excess of 20 percent under DC 5293 is not for application.

The Board also finds that a higher rating under DC 5292, for limitation of motion of the lumbar spine, is not for application because, although a maximum 40 percent evaluation is warranted for severe limitation of motion of the lumbar spine under this diagnostic code, as noted above, the medical evidence fails to demonstrate that the Veteran was ever found to have "severe" limitation of motion of the lumbar spine during the course of this appeal.  

The Board has considered whether other diagnostic codes are applicable to the Veteran's low back disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, there is no evidence that the Veteran has been diagnosed with any of the following disorders as applicable to the thoracolumbar spine at any time during the course of this appeal:  vertebral fracture or dislocation, sacroiliac injury or weakness, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, or spinal fusion.  

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, again, the Board has considered the Veteran's reported symptoms due to her lumbar spine disability.  However, the Board believes that the 20 percent disability rating currently assigned under DC 5292 already contemplates the potential problems associated with degenerative joint disease of the lumbar spine, such as pain with motion.  Significantly, however, the VA examinations revealed no additional limitation of motion resulting from repetitive use that would meet the criteria for a higher rating under any of the aforementioned diagnostic codes.  As such, the Board finds that the 20 percent disability rating currently assigned already contemplate the degree of functional loss demonstrated.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected low back injury with L5-S1 degenerative joint disease is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplates the level of occupational impairment caused by the disorder.  Moreover, there is no evidence that her disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Although she has reported difficulties with ambulating more than a short distance, she has nonetheless been able to perform her job duties and independently perform her activities of daily living throughout the appeals period.  Accordingly, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, although the Board is truly sympathetic to the Veteran's concerns, as discussed above, schedular evaluations for degenerative joint disease are based on application of the Rating Schedule to the symptoms demonstrated based on the evidence of record.  As such, the Board concludes that the evidence of record is against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for low back injury with L5-S1 degenerative joint disease.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings is not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2010).


ORDER

Entitlement to an initial rating in excess of 20 percent for low back injury with L5-S1 degenerative joint disease is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


